EXHIBIT 10.9

GUARANTY AGREEMENT

 

This Guaranty Agreement (this “Guaranty”) is made as of the 23rd day of
December, 2013, by INLAND REAL ESTATE INCOME TRUST, INC., a Maryland corporation
qualified as a real estate investment trust (individually and collectively,
jointly and severally, “Guarantor”), in favor of BANK OF AMERICA, N.A., a
national banking association (together with its successors and assigns,
“Lender”).

 

Recitals

 

IREIT OLIVE BRANCH WEDGEWOOD, L.L.C., a Delaware limited liability company
(“Borrower”) has requested that Lender make a loan (the “Loan”) to Borrower
evidenced by a Promissory Note of even date herewith in the original principal
amount of Sixteen Million Nine Hundred Thousand and No/100 Dollars
($16,900,000.00) made by Borrower to the order of Lender (as the same may from
time to time be amended, supplemented, restated or otherwise modified, the
“Note”). Certain terms and conditions of the Loan are set forth in the Term Loan
Agreement of even date herewith between Borrower and Lender (as the same may
from time to time be amended, supplemented, restated or otherwise modified, the
“Loan Agreement”). As a condition precedent to making the Loan, Lender has
required that Guarantor execute and deliver this Guaranty to Lender. Any
capitalized term used and not defined in this Guaranty shall have the meaning
given to such term in the Loan Agreement.

 

Agreements

 

For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and in order to induce Lender to make the Loan to Borrower,
Guarantor hereby guarantees to Lender the prompt and full payment and
performance of the indebtedness and obligations described below in this Guaranty
(collectively called the “Guaranteed Obligations”), this Guaranty being a
continuing guaranty of payment and not a guaranty of collection, upon the
following terms and conditions:

 

Section 1 Guaranty and Indemnification of Specific Obligations.

 

Guarantor hereby unconditionally, absolutely and irrevocably guarantees payment
(and not merely the collectability) of and agrees to pay, protect, defend and
save harmless Lender for, from and against, and hereby indemnifies Lender for,
from and against any and all liabilities, obligations, losses, damages, costs
and expenses (including, without limitation, reasonable attorneys’ fees), causes
of action, suits, claims, demands, and judgments of any nature or description
whatsoever, which may at any time be imposed upon, incurred by or awarded
against Lender as a result of:

 

(a) Fraud by Borrower or Guarantor in connection with the construction, leasing
or operation of the Property, the making or disbursement of the Loan, or any
certificates or documents provided in connection therewith;

 

(b) Material misrepresentation or breach of warranty by Guarantor in connection
with the construction, leasing or operation of the Property, the making or
disbursement of the Loan, or any certificates or documents provided in
connection therewith;

 

(c) Material misrepresentation or breach of warranty by Borrower, which was
known by Guarantor to be false when made, in connection with the construction,
leasing or operation of the Property, the making or disbursement of the Loan, or
any certificates or documents provided in connection therewith;

 

(d) After the occurrence and during the continuance of an Event of Default,
distributions to the members, partners or shareholders of Borrower or Guarantor
(or to any beneficiary or trustee if Borrower or Guarantor is a trust) of any
Rents, security deposits, or other income arising with respect to any property
covered by the Mortgage or other Loan Documents which should have been applied
against costs and expenses associated with the Property or paid to Lender
pursuant to the Loan Documents;

 

(e) The misapplication by Borrower or Guarantor of any Insurance Proceeds or
Condemnation Awards attributable to any property covered by the Mortgage or the
other Loan Documents which, under the terms thereof, should have been applied
otherwise or paid to Lender;

 

(f) Failure by Borrower or Guarantor to pay any Taxes, charges for labor,
materials or services furnished in connection with any construction at the
Property, including any construction of tenant improvements, or any other
charges, that may give rise to a lien on the Property, but solely to the extent
that the then revenue from the Property is sufficient to pay such amounts;

Page-1

 

 

(g) Physical waste with respect to the Property by Borrower or Guarantor; or

 

(h) Any transfer of or creation of a lien on (i) all or any part of the Property
or other collateral for the loan or (ii) any direct or indirect ownership
interest in Borrower, in any case in violation of the terms of the Loan
Documents.

 

(i) Borrower, Guarantor, any Principal (as defined below), or any other party
controlling, controlled by or under common control with Borrower (the “Borrowing
Group”), or any or all of them shall file a claim or counterclaim (other than
compulsory counterclaims and bona-fide defenses), or seek an injunction against
the Lender contesting a foreclosure of the Mortgage or any other enforcement of
Lender’s rights, powers or remedies under any of the Loan Documents, and fails
to be declared, in a final judgment or determination relating to same, the
prevailing party with respect to such contest by the final arbiter having
jurisdiction with respect thereto; provided, that Lender shall not pursue
recovery from Guarantor pursuant to any conditions arising or actions taken
relating to this clause (i) until the Loan has been, in connection with any
Event of Default, accelerated pursuant to the terms of the Loan Agreement. As
used herein, the term “Principal” shall mean each managing member and any member
with a majority interest in the Borrower.

 

Section 2 Springing Guaranty of Indebtedness.

 

Guarantor shall not be liable for payment of the Indebtedness (as defined below)
unless and until the occurrence of an Enforcement Event (as defined in Section 3
below). Upon the occurrence of any Enforcement Event, Guarantor hereby fully
guarantees the Indebtedness and agrees that it shall be unconditionally and
irrevocably liable to Lender for the punctual payment (and not merely the
collectability) when due, whether by lapse of time, by acceleration of maturity,
or otherwise, of the Indebtedness and that Lender shall be entitled to make
demand on Guarantor for the due and punctual payment of the Indebtedness or any
portion thereof (it being understood, however, that Guarantor’s liability under
Section 1 hereof shall be in addition to any liability of Guarantor from time to
time arising pursuant to this Section 2). Following the occurrence of an
Enforcement Event, Guarantor’s liability under this Section 2 for the due and
punctual payment of the Indebtedness shall be effective without notice, demand,
or any other action by Lender, and, notwithstanding anything to the contrary set
forth in this Guaranty, that liability shall extend to any and all portions of
the Indebtedness that shall have previously become due and payable. As used
herein, the term “Indebtedness” is broadly defined to mean and include all
principal, interest (including interest accruing after maturity and after the
commencement of any bankruptcy or insolvency proceeding by or against Borrower,
whether or not allowed in such proceeding), prepayment premiums, fees, late
charges, costs, expenses, indemnification indebtedness, and other sums of money
now or hereafter due and owing, or which Borrower is obligated to pay, pursuant
to the terms of the Note, the Loan Agreement, the Mortgage, the Environmental
Agreement, any application, agreement, note or other document executed and
delivered in connection with any Letter of Credit, any of the other Loan
Documents, or any Swap Contract, as the same may from time to time be amended,
supplemented, restated or otherwise modified. The Indebtedness includes all
costs and expenses incurred by Lender in seeking to enforce Lender’s rights and
remedies with respect to the Indebtedness, including court costs, costs of
alternative dispute resolution and reasonable attorneys’ fees, whether or not
suit is filed or other proceedings are initiated thereon. This Guaranty covers
the Indebtedness presently outstanding and the Indebtedness arising subsequent
to the date hereof, including all amounts advanced by Lender in stages or
installments.

 

Section 3 Enforcement Events.

 

For purposes of this Guaranty, the term “Enforcement Event” shall mean the
occurrence of one or more of the following events:

 

(a) In connection with the any enforcement of Lender’s rights and remedies under
the Loan Documents, the Borrowing Group, or any of them: (i) contests the
validity or enforceability of the Loan Documents; or (ii) willfully and in bad
faith (as determined in a final judgment by the applicable court that is either
not appealable or is not appealed by the applicable member of the Borrowing
Group within sixty (60) days of the entry thereof) interferes with, hinders or
delays the Lender’s right to foreclose, appoint a receiver or sell its interest
in the Loan (excluding specifically any filing of a claim or counterclaim, or
seeking an injunction to contest the Lender’s right to such remedies), but
including specifically such actions such as refusing to accept service of
process or refusing to allow, following reasonable notice delivered in
accordance with the Loan Documents, Lender or Lender’s agents access to the
Property to obtain an updated appraisal, environmental report, or similar third
party report; provided, that Lender shall not pursue recovery from Guarantor
pursuant to any conditions arising or actions taken relating to this clause (a)
until the Loan has been, in connection with any Event of Default, accelerated
pursuant to the terms of the Loan Agreement;

Page-2

 

 

(b) The Property or any part thereof shall become an asset in (i) a voluntary
bankruptcy or insolvency proceeding, or (ii) an involuntary bankruptcy or
insolvency proceeding (A) which is commenced by Guarantor, any Principal or any
member of the Borrowing Group or by a third party with the collusion of any such
Person, or (B) in which Borrower acquiesces or which Borrower fails to contest,
or in which Guarantor, any Principal or any member of the Borrowing Group
objects to a motion by Lender for relief from any stay or injunction from the
foreclosure of the Mortgage or any other remedial action which is permitted
under the Note, the Loan Agreement, the Mortgage or any of the other Loan
Documents; or

 

(c) Borrower shall make an assignment for the benefit of creditors, or a
receiver shall be appointed for any property of Borrower in any action initiated
by, or consented to by, Borrower, Guarantor, any Principal, or any member of the
Borrowing Group.

 

For purposes hereof, “Principal” shall mean the following individuals and/or
entities of Borrower: (1) if Borrower is a limited partnership—each general
partner of the partnership and any limited partner with a majority interest in
the partnership; (2) if Borrower is a general partnership or a limited liability
partnership—each general partner of the partnership; (3) if Borrower is a
limited liability company—each managing member and any member with a majority
interest in the company; and (4) if Borrower is a corporation—any shareholder
holding a controlling interest in the corporation.

 

Section 4 Primary Liability of Guarantor; Environmental Obligations.

 

(a) This Guaranty is an absolute, irrevocable and unconditional guaranty of
payment and performance, and Guarantor shall be liable for the payment and
performance of the Guaranteed Obligations as a primary obligor. This Guaranty is
not a guaranty of collection. This Guaranty shall be effective as a waiver of,
and Guarantor hereby expressly waives, any right to which Guarantor may
otherwise have been entitled, whether existing under statute, at Law or in
equity, to require Lender to take prior recourse or proceedings against any
collateral, security or Person. It shall not be necessary for Lender, in order
to enforce such payment or performance by Guarantor, first to institute suit or
pursue or exhaust any rights or remedies against Borrower or other Person liable
on such indebtedness or for such performance, or to enforce any rights against
any security given to secure such indebtedness or performance, or to join
Borrower or any other Person liable for the payment or performance of the
Guaranteed Obligations or any part thereof in any action to enforce this
Guaranty, or to resort to any other means of obtaining payment or performance of
the Guaranteed Obligations; provided, however, that nothing herein contained
shall prevent Lender from suing on the Note or foreclosing the Mortgage or
exercising any other right under the Loan Documents.

 

(b) Suit may be brought or demand may be made against Borrower or against any or
all parties who have signed this Guaranty or any other guaranty covering all or
any part of the Guaranteed Obligations, or against any one or more of them,
separately or together, without impairing the rights of Lender against any party
hereto.

 

(c) The liability of Guarantor or any other Person hereunder for Guaranteed
Obligations arising out of or related to the Environmental Agreement shall not
be limited or affected in any way by any provision in this Guaranty, the other
Loan Documents or applicable Law limiting the liability of Borrower, Guarantor
or such other Person, or Lender’s recourse or rights to a deficiency judgment.

 

Section 5 Certain Agreements and Waivers by Guarantor.

 

(a) Guarantor agrees that neither Lender’s rights or remedies nor Guarantor’s
obligations under the terms of this Guaranty shall be released, diminished,
impaired, reduced or affected by any one or more of the following events,
actions, facts, or circumstances, and the liability of Guarantor under this
Guaranty shall be absolute, unconditional and irrevocable irrespective of:

 

(i) any limitation on the liability of, or recourse against, any other Person in
any Loan Document or arising under any Law;

 

(ii) any claim or defense that this Guaranty was made without consideration or
is not supported by adequate consideration or that the obligations of Guarantor
hereunder exceed or are more burdensome than those of Borrower under the other
Loan Documents;

 

(iii) the taking or accepting of any other security or guaranty for, or right of
recourse with respect to, any or all of the Guaranteed Obligations;

Page-3

 

 

(iv) the operation of any statutes of limitation or other Laws regarding the
limitation of actions, all of which are hereby waived as a defense to any action
or proceeding brought by Lender against Guarantor, to the fullest extent
permitted by Law;

 

(v) any homestead exemption or any other exemption under applicable Law;

 

(vi) any release, surrender, abandonment, exchange, alteration, sale or other
disposition, subordination, deterioration, waste, failure to protect or
preserve, impairment, or loss of, or any failure to create or perfect any lien
or security interest with respect to, or any other dealings with, any collateral
or security at any time existing or purported, believed or expected to exist in
connection with any or all of the Guaranteed Obligations, or any impairment of
Guarantor’s recourse against any Person or collateral;

 

(vii) whether express or by operation of Law, any partial release of the
liability of Guarantor hereunder (except to the extent expressly so released) or
any complete or partial release of Borrower or any other Person liable, directly
or indirectly, for the payment or performance of any or all of the Guaranteed
Obligations;

 

(viii) the insolvency, bankruptcy, disability, dissolution, liquidation,
termination, receivership, reorganization, merger, consolidation, change of
form, structure or ownership, sale of all assets, or lack of corporate,
partnership or other power of Borrower or any other Person at any time liable
for the payment or performance of any or all of the Guaranteed Obligations;

 

(ix) either with or without notice to or consent of Guarantor, any renewal,
extension, modification, supplement, subordination or rearrangement of the terms
of any or all of the Guaranteed Obligations and/or any of the Loan Documents,
including material alterations of the terms of payment (including changes in
maturity date(s) and interest rate(s)) or performance (including changes with
respect to the construction of the Improvements) or any other terms thereof, or
any waiver, termination, or release of, or consent to departure from, any of the
Loan Documents or any other guaranty of any or all of the Guaranteed
Obligations, or any adjustment, indulgence, forbearance, or compromise that may
be granted from time to time by Lender to Borrower or any other Person at any
time liable for the payment or performance of any or all of the Guaranteed
Obligations;

 

(x) any neglect, lack of diligence, delay, omission, failure, or refusal of
Lender to take or prosecute (or in taking or prosecuting) any action for the
collection or enforcement of any of the Guaranteed Obligations, or to foreclose
or take or prosecute any action to foreclose (or in foreclosing or taking or
prosecuting any action to foreclose) upon any security therefor, or to exercise
(or in exercising) any other right or power with respect to any security
therefor, or to take or prosecute (or in taking or prosecuting) any action in
connection with any Loan Document, or any failure to sell or otherwise dispose
of in a commercially reasonable manner any collateral securing any or all of the
Guaranteed Obligations;

 

(xi) any failure of Lender to notify Guarantor of any creation, renewal,
extension, rearrangement, modification, supplement, subordination, or assignment
of the Guaranteed Obligations or any part thereof, or of any Loan Document, or
of any release of or change in any security, or of the occurrence or existence
of any Default or Event of Default, or of any other action taken or refrained
from being taken by Lender against Borrower or any security or other recourse,
or of any new agreement between Lender and Borrower, it being understood that
Lender shall not be required to give Guarantor any notice of any kind under any
circumstances with respect to or in connection with the Guaranteed Obligations,
any and all rights to notice Guarantor may have otherwise had being hereby
waived by Guarantor, and Guarantor shall be responsible for obtaining for itself
information regarding Borrower, including any changes in the business or
financial condition of Borrower, and Guarantor acknowledges and agrees that
Lender shall have no duty to notify Guarantor of any information which Lender
may have concerning Borrower;

 

(xii) the existence of any claim, counterclaim, set-off or other right that
Guarantor may at any time have against Borrower, Lender, or any other Person,
whether or not arising in connection with this Guaranty, the Note, the Loan
Agreement, the Environmental Agreement or any other Loan Document;

Page-4

 

 

(xiii) the unenforceability of all or any part of the Guaranteed Obligations
against Borrower, whether because the Guaranteed Obligations exceed the amount
permitted by Law or violate any usury law, or because the Persons creating the
Guaranteed Obligations acted in excess of their authority, or because of a lack
of validity or enforceability of or defect or deficiency in any of the Loan
Documents, or because Borrower has any valid defense, claim or offset with
respect thereto, or because Borrower’s obligation ceases to exist by operation
of Law, or because of any other reason or circumstance, it being agreed that
Guarantor shall remain liable hereon regardless of whether Borrower or any other
Person be found not liable on the Guaranteed Obligations, or any part thereof,
for any reason (and regardless of any joinder of Borrower or any other party in
any action to obtain payment or performance of any or all of the Guaranteed
Obligations);

 

(xiv) any order, ruling or plan of reorganization emanating from proceedings
under Title 11 of the United States Code with respect to Borrower or any other
Person, including any extension, reduction, composition, or other alteration of
the Guaranteed Obligations, whether or not consented to by Lender, or any action
taken or omitted by Lender in any such proceedings, including any election to
have Lender’s claim allowed as being secured, partially secured or unsecured,
any extension of credit by Lender in any such proceedings or the taking and
holding by Lender of any security for any such extension of credit;

 

(xv) any other condition, event, omission, or action that would in the absence
of this paragraph result in the release or discharge of the Guarantor from the
performance or observance of any obligation, covenant or agreement contained in
this Guaranty or any other agreement;

 

(xvi) any early termination of any of the Guaranteed Obligations;

 

(xvii) Lender’s enforcement or forbearance from enforcement of the Guaranteed
Obligations on a net or gross basis; or

 

(xviii) any liability, irregularity or unenforceability in whole or in part
(including with respect to any netting provision) of any Swap Contract or any
confirmation, instrument or agreement required thereunder or related thereto, or
any transaction entered into thereunder, or any limitation on the liability of
Borrower thereunder or any limitation on the method or terms of payment
thereunder which may now or hereafter be caused or imposed in any manner
whatsoever.

 

(b) In the event any payment by Borrower or any other Person to Lender is held
to constitute a preference, fraudulent transfer or other voidable payment under
any bankruptcy, insolvency or similar Law, or if for any other reason Lender is
required to refund such payment or pay the amount thereof to any other party,
such payment by Borrower or any other party to Lender shall not constitute a
release of Guarantor from any liability hereunder, and this Guaranty shall
continue to be effective or shall be reinstated (notwithstanding any prior
release, surrender or discharge by Lender of this Guaranty or of Guarantor), as
the case may be, with respect to, and this Guaranty shall apply to, any and all
amounts so refunded by Lender or paid by Lender to another Person (which amounts
shall constitute part of the Guaranteed Obligations), and any interest paid by
Lender and any attorneys’ fees, costs and expenses paid or incurred by Lender in
connection with any such event.

 

(c) It is the intent of Guarantor and Lender that the obligations and
liabilities of Guarantor hereunder are absolute, irrevocable and unconditional
under any and all circumstances and that until the Guaranteed Obligations are
fully and finally paid and performed, and not subject to refund or disgorgement,
the obligations and liabilities of Guarantor hereunder shall not be discharged
or released, in whole or in part, by any act or occurrence that might, but for
the provisions of this Guaranty, be deemed a legal or equitable discharge or
release of a guarantor.

 

(d) Guarantor’s obligations shall not be affected, impaired, lessened or
released by loans, credits or other financial accommodations now existing or
hereafter advanced by Lender to Borrower in excess of the Guaranteed
Obligations. All payments, repayments and prepayments of the Loan, whether
voluntary or involuntary, received by Lender from Borrower, any other Person or
any other source (other than from Guarantor pursuant to a demand by Lender
hereunder), and any amounts realized from any collateral for the Loan, shall be
deemed to be applied first to any portion of the Loan which is not covered by
this Guaranty, and last to the Guaranteed Obligations, and this Guaranty shall
bind Guarantor to the extent of any Guaranteed Obligations that may remain owing
to Lender. Lender shall have the right to apply any sums paid by Guarantor to
any portion of the Loan in Lender’s sole and absolute discretion.

Page-5

 

 

(e) If acceleration of the time for payment of any amount payable by Borrower
under the Note, the Loan Agreement, any other Loan Document, or any Swap
Contract (not settled) is stayed or delayed by any Law or tribunal, all such
amounts shall nonetheless be payable by Guarantor on demand by Lender.

 

(f) In addition to all other waivers contained herein, Guarantor hereby waives
any and all rights it may have under Sections 26-7 through 26-9 of the North
Carolina General Statutes.

 

Section 6 Subordination.

 

If, for any reason whatsoever, Borrower is now or hereafter becomes indebted to
Guarantor:

 

(a) such indebtedness and all interest thereon and all liens, security interests
and rights now or hereafter existing with respect to property of Borrower
securing such indebtedness shall, at all times, be subordinate in all respects
to the Guaranteed Obligations and to all liens, security interests and rights
now or hereafter existing to secure the Guaranteed Obligations;

 

(b) Guarantor shall not be entitled to enforce or receive payment, directly or
indirectly, of any such indebtedness of Borrower to Guarantor until the
Guaranteed Obligations have been fully and finally paid and performed; provided,
however, that so long as no Default shall have occurred and be continuing,
Guarantor shall not be prohibited from receiving such (i) reasonable management
fees or reasonable salary from Borrower as Lender may find acceptable from time
to time in its sole and absolute discretion, and (ii) distributions from
Borrower in an amount equal to any income taxes imposed on Guarantor which are
attributable to Borrower’s income from the Property;

 

(c) Guarantor hereby assigns and grants to Lender a security interest in all
such indebtedness and security therefor, if any, of Borrower to Guarantor now
existing or hereafter arising, including any dividends and payments pursuant to
debtor relief or insolvency proceedings referred to below. In the event of
receivership, bankruptcy, reorganization, arrangement or other debtor relief or
insolvency proceedings involving Borrower as debtor, Lender shall have the right
to prove its claim in any such proceeding so as to establish its rights
hereunder and shall have the right to receive directly from the receiver,
trustee or other custodian (whether or not an Event of Default shall have
occurred or be continuing under any of the Loan Documents), dividends and
payments that are payable upon any obligation of Borrower to Guarantor now
existing or hereafter arising, and to have all benefits of any security
therefor, until the Guaranteed Obligations have been fully and finally paid and
performed. If, notwithstanding the foregoing provisions, Guarantor should
receive any payment, claim or distribution that is prohibited as provided above
in this Section 6, Guarantor shall pay the same to Lender immediately, Guarantor
hereby agreeing that it shall receive the payment, claim or distribution in
trust for Lender and shall have absolutely no dominion over the same except to
pay it immediately to Lender; and

 

(d) Guarantor shall promptly upon request of Lender from time to time execute
such documents and perform such acts as Lender may require to evidence and
perfect its interest and to permit or facilitate exercise of its rights under
this Section 6, including execution and delivery of proofs of claim, further
assignments and security agreements, and delivery to Lender of any promissory
notes or other instruments evidencing indebtedness of Borrower to Guarantor. All
promissory notes, accounts receivable ledgers or other evidences, now or
hereafter held by Guarantor, of obligations of Borrower to Guarantor shall
contain a specific written notice thereon that the indebtedness evidenced
thereby is subordinated under and is subject to the terms of this Guaranty.

 

Section 7 Other Liability of Guarantor or Borrower.

 

If Guarantor is or becomes liable, by endorsement or otherwise, for any
indebtedness owing by Borrower to Lender other than under this Guaranty, such
liability shall not be in any manner impaired or affected hereby, and the rights
of Lender hereunder shall be cumulative of any and all other rights that Lender
may have against Guarantor. If Borrower is or becomes indebted to Lender for any
indebtedness other than or in excess of the Guaranteed Obligations, any payment
received or recovery realized upon such other indebtedness of Borrower to Lender
may be applied to such other indebtedness. This Guaranty is independent of (and
shall not be limited by) any other guaranty now existing or hereafter given.
Further, Guarantor’s liability under this Guaranty is in addition to any and all
other liability Guarantor may have in any other capacity, including, if
applicable, its capacity as a general partner.

Page-6

 

 

Section 8 Lender Assigns; Disclosure of Information.

 

This Guaranty is for the benefit of Lender and Lender’s successors and assigns,
and in the event of an assignment of the Guaranteed Obligations, or any part
thereof, the rights and benefits hereunder, to the extent applicable to the
Guaranteed Obligations so assigned, may be transferred with such Guaranteed
Obligations. Guarantor waives notice of any transfer or assignment of the
Guaranteed Obligations or any part thereof. Lender may sell or offer to sell the
Loan or interests therein to one or more assignees or participants. Guarantor
shall execute, acknowledge and deliver any and all instruments reasonably
requested by Lender in connection therewith, and to the extent, if any,
specified in any such assignment or participation, such assignee(s) or
participant(s) shall have the same rights and benefits with respect to the Loan
Documents as such Person(s) would have if such Person(s) were Lender hereunder.
Lender may disclose to any such assignee or participant or prospective assignee
or participant, to Lender’s affiliates, including Merrill Lynch, Pierce, Fenner
& Smith Incorporated, to any regulatory body having jurisdiction over Lender and
to any other parties as necessary or appropriate in Lender’s reasonable
judgment, any information Lender now has or hereafter obtains pertaining to the
Guaranteed Obligations, this Guaranty, or Guarantor, including information
regarding any security for the Guaranteed Obligations or for this Guaranty,
and/or credit or other information on Guarantor and/or any other Person liable,
directly or indirectly, for any part of the Guaranteed Obligations.

 

Section 9 Binding Effect; Joint and Several Liability.

 

This Guaranty is binding not only on Guarantor, but also on Guarantor’s heirs,
personal representatives, successors and assigns. Upon the death of Guarantor,
if Guarantor is a natural person, this Guaranty shall continue against
Guarantor’s estate as to all of the Guaranteed Obligations, including that
portion incurred or arising after the death of Guarantor and shall be provable
in full against Guarantor’s estate, whether or not the Guaranteed Obligations
are then due and payable. If this Guaranty is signed by more than one Person,
then all of the obligations of Guarantor arising hereunder shall be jointly and
severally binding on each of the undersigned, and their respective heirs,
personal representatives, successors and assigns, and the term “Guarantor” shall
mean all of such Persons and each of them individually.

 

Section 10 Governing Law.

 

The validity, enforcement, and interpretation of this Guaranty, shall for all
purposes be governed by and construed in accordance with the laws of the State
of North Carolina and applicable United States federal law, and is intended to
be performed in accordance with, and only to the extent permitted by, such laws.
All obligations of Guarantor hereunder are payable and performable at the place
or places where the Guaranteed Obligations are payable and performable.

 

Section 11 Invalidity of Certain Provisions.

 

If any provision of this Guaranty or the application thereof to any Person or
circumstance shall, for any reason and to any extent, be declared to be invalid
or unenforceable, neither the remaining provisions of this Guaranty nor the
application of such provision to any other Person or circumstance shall be
affected thereby, and the remaining provisions of this Guaranty, or the
applicability of such provision to other Persons or circumstances, as
applicable, shall remain in effect and be enforceable to the maximum extent
permitted by applicable Law.

 

Section 12 Costs and Expenses of Enforcement.

 

Guarantor agrees to pay to Lender on demand all reasonable costs and expenses
incurred by Lender in seeking to enforce Lender’s rights and remedies under this
Guaranty, including court costs, costs of alternative dispute resolution and
reasonable attorneys’ fees, whether or not suit is filed or other proceedings
are initiated hereon. All such costs and expenses incurred by Lender shall
constitute a portion of the Guaranteed Obligations hereunder, shall be subject
to the provisions hereof with respect to the Guaranteed Obligations and shall be
payable by Guarantor on demand by Lender.

Page-7

 

 

Section 13 No Usury.

 

It is not the intention of Lender or Guarantor to obligate Guarantor to pay
interest in excess of that lawfully permitted to be paid by Guarantor under
applicable Law. Should it be determined that any portion of the Guaranteed
Obligations or any other amount payable by Guarantor under this Guaranty
constitutes interest in excess of the maximum amount of interest that Guarantor,
in Guarantor’s capacity as guarantor, may lawfully be required to pay under
applicable Law, the obligation of Guarantor to pay such interest shall
automatically be limited to the payment thereof in the maximum amount so
permitted under applicable Law. The provisions of this Section shall override
and control all other provisions of this Guaranty and of any other agreement
between Guarantor and Lender.

 

Section 14 Representations, Warranties, and Covenants of Guarantor.

 

Until the Guaranteed Obligations are paid and performed in full and each and
every term, covenant and condition of this Guaranty is fully performed,
Guarantor hereby represents, warrants, and covenants that: (a) Guarantor has a
financial interest in Borrower and will derive a material and substantial
benefit, directly or indirectly, from the making of the Loan to Borrower and
from the making of this Guaranty by Guarantor; (b) this Guaranty is duly
authorized and valid, and is binding upon and enforceable against Guarantor; (c)
Guarantor is not, and the execution, delivery and performance by Guarantor of
this Guaranty will not cause Guarantor to be, in violation of or in default with
respect to any law or in default (or at risk of acceleration of indebtedness)
under any agreement or restriction by which Guarantor is bound or affected; (d)
unless Guarantor is a natural person, Guarantor is duly organized, validly
existing, and in good standing under the laws of the state of its organization
and has full power and authority to enter into and perform this Guaranty;
(e) except as disclosed in the SEC filing for Guarantor, there is no litigation
pending or, to the knowledge of Guarantor, threatened by or before any tribunal
against or affecting Guarantor that would have a Material Adverse Effect (as
defined in the Loan Agreement); (f) all financial statements and information
heretofore furnished to Lender by Guarantor do, and all financial statements and
information hereafter furnished to Lender by Guarantor will, fully and
accurately present the condition (financial or otherwise) of Guarantor as of
their dates and the results of Guarantor’s operations for the periods therein
specified, and, since the date of the most recent financial statements of
Guarantor heretofore furnished to Lender, no material adverse change has
occurred in the financial condition of Guarantor that would materially interfere
with its ability to pay its existing obligations hereunder, nor, except as
heretofore disclosed in writing to Lender, has Guarantor incurred any material
liability, direct or indirect, fixed or contingent; (g) after giving effect to
this Guaranty, Guarantor is solvent; (h) Guarantor has read and fully
understands the provisions contained in the Note, the Loan Agreement, the
Mortgage, the Environmental Agreement and the other Loan Documents. Guarantor
further represents, warrants and covenants that if any Swap Contract (relating
to the Loan) shall at any time be in effect, (x) Guarantor has received and
examined copies of each such Swap Contract (if any), the observance and
performance of which by Borrower is hereby guaranteed; (y) Guarantor will
benefit from Lender’s entering into each such Swap Contract and any transaction
thereunder with Borrower, and Guarantor has determined that the execution and
delivery by Guarantor of this Guaranty are necessary and convenient to the
conduct, promotion and attainment of the business of Guarantor; and (z) Lender
has no duty to determine whether any Swap Contract, or any other transaction
relating to or arising under any Swap Contract, will be or has been entered into
by Borrower for purposes of hedging interest rate, currency exchange rate, or
other risks arising in its businesses or affairs and not for purposes of
speculation, or is otherwise inappropriate for Borrower. Guarantor’s
representations, warranties and covenants are a material inducement to Lender to
enter into the other Loan Documents and any Swap Contract shall survive the
execution hereof and any bankruptcy, foreclosure, transfer of security or other
event affecting Borrower, Guarantor, any other party, or any security for all or
any part of the Guaranteed Obligations.

Page-8

 

 

Section 15 Notices.

 

All notices, requests, consents, demands and other communications required or
which any party desires to give hereunder or under any other Loan Document shall
be in writing and, unless otherwise specifically provided in such other Loan
Document, shall be deemed sufficiently given or furnished if delivered by
personal delivery, by nationally recognized overnight courier service, or by
certified United States mail, postage prepaid, addressed to the party to whom
directed at the addresses specified in this Guaranty (unless changed by similar
notice in writing given by the particular party whose address is to be changed)
or by facsimile. Any such notice or communication shall be deemed to have been
given either at the time of personal delivery or, in the case of courier or
mail, as of the date of first attempted delivery at the address and in the
manner provided herein, or, in the case of facsimile, upon receipt; provided
that service of a notice required by any applicable statute shall be considered
complete when the requirements of that statute are met. Notwithstanding the
foregoing, no notice of change of address shall be effective except upon actual
receipt. This Section shall not be construed in any way to affect or impair any
waiver of notice or demand provided in this Guaranty or in any other Loan
Document or to require giving of notice or demand to or upon any Person in any
situation or for any reason.

 

Section 16 Cumulative Rights.

 

All of the rights and remedies of Lender under this Guaranty and the other Loan
Documents are cumulative of each other and of any and all other rights at law or
in equity, and the exercise by Lender of any one or more of such rights and
remedies shall not preclude the simultaneous or later exercise by Lender of any
or all such other rights and remedies. No single or partial exercise of any
right or remedy shall exhaust it or preclude any other or further exercise
thereof, and every right and remedy may be exercised at any time and from time
to time. No failure by Lender to exercise, nor delay in exercising, any right or
remedy shall operate as a waiver of such right or remedy or as a waiver of any
Event of Default. No notice to or demand on Guarantor in any case shall of
itself entitle Guarantor to any other or further notice or demand in similar or
other circumstances. No provision of this Guaranty or any right or remedy of
Lender with respect hereto, or any default or breach, can be waived, nor can
this Guaranty or Guarantor be released or discharged in any way or to any
extent, except specifically in each case by a writing intended for that purpose
(and which refers specifically to this Guaranty) executed and delivered by
Lender to Guarantor.

 

Section 17 Term of Guaranty.

 

This Guaranty shall continue in effect until all the Guaranteed Obligations and
all of the obligations of Guarantor to Lender under this Guaranty are fully and
finally paid, performed and discharged and are not subject to any bankruptcy
preference period or any other disgorgement.

 

Section 18 Financial Statements.

 

Guarantor agrees to provide to Lender, as and when required, the Financial
Statements and other financial information required to be delivered to Lender
with respect to Guarantor pursuant to the terms of the Loan Agreement and the
other Loan Documents, in the form and detail required by the Loan Documents.
Guarantor also agrees to provide to Lender such other and further financial
information with respect to Guarantor as Lender shall from time to time request.
Acceptance of any Financial Statement by Lender, whether or not in the form
prescribed herein, shall be relied upon by Lender in the administration,
enforcement, and extension of the Guaranteed Obligations.

 

Section 19 Subrogation.

 

Guarantor shall not have any right of subrogation under any of the Loan
Documents or any right to participate in any security for the Guaranteed
Obligations or any right to reimbursement, exoneration, contribution,
indemnification or any similar rights, until the Guaranteed Obligations have
been fully and finally paid, performed and discharged in accordance with Section
17 above, and Guarantor hereby waives all of such rights.

Page-9

 

 

Section 20 Time of Essence.

 

Time shall be of the essence in this Guaranty with respect to all of Guarantor’s
obligations hereunder.

 

Section 21 Entire Agreement; Counterparts; Construction.

 

This Guaranty embodies the entire agreement between Lender and Guarantor with
respect to the guaranty by Guarantor of the Guaranteed Obligations. This
Guaranty supersedes all prior agreements and understandings, if any, with
respect to the guaranty by Guarantor of the Guaranteed Obligations. This
Guaranty shall be effective upon execution by Guarantor and delivery to Lender.
This Guaranty may not be modified, amended or superseded except in a writing
signed by Lender and Guarantor referencing this Guaranty by its date and
specifically identifying the portions hereof that are to be modified, amended or
superseded. This Guaranty has been executed in a number of identical
counterparts, each of which shall be deemed an original for all purposes and all
of which constitute, collectively, one agreement. As used herein, the words
“include” and “including” shall be interpreted as if followed by the words
“without limitation.”

 

Section 22 Dispute Resolution.

 

This Section is referred to as the “Dispute Resolution Provision.” Lender and
Guarantor agree that this Dispute Resolution Provision is a material inducement
for their entering into this Agreement.

 

(a) This Dispute Resolution Provision concerns the resolution of any disputes,
controversies, claims, counterclaims, allegations of liability, theories of
damage, or defenses (collectively, a “Claim” or “Claims”) between Lender, on the
one hand, and Guarantor, on the other hand (each side being, for the purposes of
this Dispute Resolution Provision, a “Party” and the two sides together being
the “Parties”), regardless of whether based on federal, state, or local law,
statute, ordinance, regulation, contract, common law, or any other source, and
regardless of whether foreseen or unforeseen, suspected or unsuspected, or fixed
or contingent at the time of this Agreement, including but not limited to Claims
that arise out of or relate to: (i) this Agreement (including any renewals,
extensions or modifications); or (ii) any document related to this Agreement.
For purposes of this Dispute Resolution Provision only, the terms “Lender” or
“Party” or “Parties” (to the extent referring to or including Lender) shall
include any parent corporation, subsidiary or affiliate of Lender, and the terms
“Guarantor” or “Party” or “Parties” (to the extent referring to or including
Guarantor) shall include any parent corporation, subsidiary or affiliate of
Guarantor.

 

(b) The Parties agree that at the request of any Party to this Agreement, any
Claim shall be resolved by binding arbitration. The Claims shall be governed by
the Laws of the State of North Carolina without regard to its conflicts of law
principles. The Federal Arbitration Act, 9 U.S.C. §§ 1 et seq. (the “Act”),
shall apply to the construction, interpretation, and enforcement of this Dispute
Resolution Provision, as well as to the confirmation of or appeal from any
arbitration award.

 

(c) Arbitration proceedings will be determined in accordance with the Act, the
then-current Commercial Finance rules and procedures of the American Arbitration
Association or any successor thereof (“AAA”) (or any successor rules for
arbitration of financial services disputes), and the terms of this Dispute
Resolution Provision. In the event of any inconsistency, the terms of this
Dispute Resolution Provision shall control. The arbitration shall be
administered by the Parties and not the AAA and shall be conducted, unless
otherwise required by Law, at a location selected solely by Lender in any U.S.
state where real or tangible personal property collateral for this credit is
located or where Guarantor has a place of business. If there is no such state,
Lender shall select a location in the state specified in the governing law
section of this Agreement.

 

(d) If aggregate Claims are One Million Dollars ($1,000,000) or less:

 

(i) All issues shall be heard and determined by one neutral arbitrator. The
arbitrator shall have experience with commercial financial services disputes
and, if possible, prior judicial experience, and shall be selected pursuant to
the AAA “Arbitrator Select: List and Appointment” process, to be initiated by
Lender. If the AAA “Arbitrator Select: List and Appointment” process is
unavailable, Lender shall initiate any successor process offered by the AAA or a
similar process offered by any other nationally recognized alternative dispute
resolution organization.

Page-10

 

 

(ii) Unless the arbitrator has a dispositive motion under advisement or
unforeseeable and unavoidable conflicts arise (as determined by the arbitrator),
all arbitration hearings shall commence within ninety (90) days of the
appointment of the arbitrator, and under any circumstances the award of the
arbitrator shall be issued within one hundred twenty (120) days of the
appointment of the arbitrator.

 

(iii) A Party shall be entitled to take no more than two (2) fact depositions,
one or both of which may be taken in accordance with Fed. R. Civ. P. 30(b)(6),
plus depositions of any experts designated by the other Party, each of seven (7)
hours or less, during pre-hearing discovery.

 

(iv) There shall be no written discovery requests except a Party may serve
document requests on the other Party not to exceed twenty (20) in number,
including subparts. The requests shall be served within forty-five (45) days of
the appointment of the arbitrator and shall be responded to within twenty-one
(21) days of service.

 

(e) If aggregate Claims exceed One Million Dollars ($1,000,000):

 

(i) The issues shall be heard and determined by one neutral arbitrator selected
as above unless either Party requests that all issues be heard and determined by
three (3) neutral arbitrators. In that event, each Party shall select an
arbitrator with experience with commercial financial services disputes, and the
two arbitrators shall select a third arbitrator, who shall have prior judicial
experience. If the arbitrators cannot agree, the third arbitrator shall be
selected pursuant to the AAA “Arbitrator Select: List and Appointment” process,
to be initiated by Lender.

 

(ii) Unless the arbitrator(s) have a dispositive motion under advisement or
other good cause is shown (as determined by the arbitrator(s)), all arbitration
hearings shall commence within one hundred twenty (120) days of the appointment
of the arbitrator(s), and under any circumstances the award of the arbitrator(s)
shall be issued within one hundred eighty (180) days of the appointment of the
arbitrator(s).

 

(iii) A Party shall be entitled to take no more than five (5) fact depositions,
one or more of which may be taken in accordance with Fed. R. Civ. P. 30(b)(6),
plus depositions of any experts designated by the other Party, each of seven (7)
hours or less, during pre-hearing discovery.

 

(iv) There shall be no written discovery requests except a Party may serve
document requests on the other Party not to exceed thirty (30) in number,
including subparts. The requests shall be served within forty-five (45) days of
the appointment of the arbitrator(s) and shall be responded to within twenty-one
(21) days of service.

 

(f) Where a Party intends to rely upon the testimony of an expert on an issue
for which the Party bears the burden of proof, the expert(s) must be disclosed
within thirty (30) days following the appointment of the arbitrator(s),
including a written report in accordance with Fed. R. Civ. P. 26(a)(2)(B). The
arbitrator(s) shall exclude any expert not disclosed strictly in accordance
herewith. The other Party shall have the right within thirty (30) days
thereafter to take the deposition of the expert(s) (upon payment of the expert’s
reasonable fees for the in-deposition time), and to identify rebuttal expert(s),
including a written report in accordance with Fed. R. Civ. P. 26(a)(2)(B).

 

(g) The arbitrator(s) shall consider and rule on motions by the Parties to
dismiss for failure to state a claim; to compel; and for summary judgment, in a
manner substantively consistent with the corresponding Federal Rules of Civil
Procedure. The arbitrator(s) shall enforce the “Apex” doctrine with regard to
requested depositions of high-ranking executives of both Parties. The
arbitrator(s) shall exclude any Claim not asserted within thirty (30) days
following the demand for arbitration. This shall not prevent a Party from
revising the calculation of damages on any existing theory. All discovery shall
close at least one (1) week before any scheduled hearing date, and all hearing
exhibits shall have been exchanged by the same deadline or they shall not be
given weight by the arbitrator(s).

Page-11

 

 

(h) The arbitrator(s) will give effect to applicable statutes of limitations in
determining any Claim and shall dismiss the Claim if it is barred by the
statutes of limitations. For purposes of the application of any statutes of
limitations, the service of a written demand for arbitration or counterclaim
pursuant to the notice section of this Agreement is the equivalent of the filing
of a lawsuit. At the request of any Party made at any time, including at
confirmation of an award, the resolution of a statutes of limitations defense to
any Claim shall be decided de novo by a court of competent jurisdiction rather
than by the arbitrator(s). Otherwise, any dispute concerning this Dispute
Resolution Provision or whether a Claim is arbitrable shall be determined by the
arbitrator(s), except as otherwise set forth in this Dispute Resolution
Provision.

 

(i) The arbitrator(s) shall have the power to award legal fees and costs
relating to the arbitration proceeding and any related litigation or
arbitration, pursuant to the terms of this Agreement. The arbitrator(s) shall
provide a written statement of reasons for the award. The arbitration award may
be submitted to any court having jurisdiction to be confirmed and have judgment
entered and enforced.

 

(j) This Dispute Resolution Provision does not limit the right of any Party to:
(i) exercise self-help remedies, such as but not limited to, setoff; (ii)
initiate judicial or non-judicial foreclosure against any real or personal
property collateral; (iii) exercise any judicial or power of sale rights; or
(iv) act in a court of law to obtain an interim remedy, such as but not limited
to, injunctive relief, writ of possession or appointment of a receiver, or
additional or supplementary remedies.

 

(k) The filing of a court action is not intended to constitute a waiver of the
right of any Party, including the suing Party, thereafter to require submittal
of the Claims to arbitration.

 

(l) Any arbitration or court trial (whether before a judge or jury) of any Claim
will take place on an individual basis without resort to any form of class or
representative action (the “Class Action Waiver”). THE CLASS ACTION WAIVER
PRECLUDES ANY PARTY FROM PARTICIPATING IN OR BEING REPRESENTED IN ANY CLASS OR
REPRESENTATIVE ACTION REGARDING A CLAIM. Regardless of anything else in this
Dispute Resolution Provision, the validity and effect of the Class Action Waiver
may be determined only by a court and not by an arbitrator. The Parties to this
Agreement acknowledge that the Class Action Waiver is material and essential to
the arbitration of any disputes between the Parties and is nonseverable from the
agreement to arbitrate Claims. If the Class Action Waiver is limited, voided or
found unenforceable, then the Parties’ agreement to arbitrate shall be null and
void with respect to such proceeding, subject to the right to appeal the
limitation or invalidation of the Class Action Waiver. THE PARTIES ACKNOWLEDGE
AND AGREE THAT UNDER NO CIRCUMSTANCES WILL A CLASS ACTION BE ARBITRATED.

 

(m) The arbitration proceedings shall be private. All documents, transcripts,
and filings received by any Party shall not be disclosed by the recipient to any
third parties other than attorneys, accountants, auditors, and financial
advisors acting in the course of their representation, or as otherwise ordered
by a court of competent jurisdiction. Any award also shall be kept confidential,
although this specific requirement shall be void once the award must be
submitted to a court for enforcement. The Parties agree that injunctive relief,
including a temporary restraining order, from a trial court is the appropriate
relief for breach of this paragraph, and they waive any security or the posting
of a bond as a requirement for obtaining such relief.

 

(n) By agreeing to binding arbitration, the Parties irrevocably and voluntarily
waive, but only to the extent permitted under applicable Law, any right they may
have to a trial by jury in respect of any Claim. Furthermore, without intending
in any way to limit this agreement to arbitrate, to the extent any Claim is not
arbitrated, the Parties irrevocably and voluntarily waive, but, again, only to
the extent permitted under applicable Law, any right they may have to a trial by
jury in respect of such Claim. To the extent effective under applicable Law,
this waiver of jury trial shall remain in effect even if the Class Action Waiver
is limited, voided or found unenforceable. WHETHER THE CLAIM IS DECIDED BY
ARBITRATION OR BY TRIAL BY A JUDGE, THE PARTIES AGREE AND UNDERSTAND THAT THE
EFFECT OF THIS AGREEMENT IS THAT THEY ARE GIVING UP THE RIGHT TO TRIAL BY JURY
TO THE EXTENT PERMITTED BY LAW.

Page-12

 

 

Section 23 Forum.

 

Guarantor hereby irrevocably submits generally and unconditionally for itself
and in respect of its property to the jurisdiction of any state court or any
United States federal court sitting in the State specified in the governing law
section of this Guaranty and to the jurisdiction of any state court or any
United States federal court sitting in the state in which any of the Property is
located, over any Dispute. Guarantor hereby irrevocably waives, to the fullest
extent permitted by Law, any objection that Guarantor may now or hereafter have
to the laying of venue in any such court and any claim that any such court is an
inconvenient forum. Guarantor hereby agrees and consents that, in addition to
any methods of service of process provided for under applicable law, all service
of process in any such suit, action or proceeding in any state court or any
United States federal court sitting in the state specified in the governing law
section of this Guaranty may be made by certified or registered mail, return
receipt requested, directed to Guarantor at its address for notice set forth in
this Guaranty, or at a subsequent address of which Lender received actual notice
from Guarantor in accordance with the notice section of this Guaranty, and
service so made shall be complete five (5) days after the same shall have been
so mailed. Nothing herein shall affect the right of Lender to serve process in
any manner permitted by Law or limit the right of Lender to bring proceedings
against Guarantor in any other court or jurisdiction.

 

Section 24 Intentionally Omitted.

 

Section 25 Credit Verification.

 

Each legal entity and individual obligated on this Guaranty, whether as a
Guarantor, a general partner of a Guarantor or in any other capacity, hereby
authorizes Lender to check any credit references, verify his/her employment and
obtain credit reports from credit reporting agencies of Lender’s choice in
connection with any monitoring, collection or future transaction concerning the
Loan, including any modification, extension or renewal of the Loan. Also in
connection with any such monitoring, collection or future transaction, Lender is
hereby authorized to check credit references, verify employment and obtain a
third party credit report for the spouse of any married person obligated on this
Guaranty, if such person lives in a community property state.

 

[remainder of page left intentionally blank – signature page to follow]

 

Page-13

 

 

 

IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty under seal as of
the date first written above.

 

GUARANTOR:

 

INLAND REAL ESTATE INCOME TRUST, INC., a Maryland corporation qualified as a
real estate investment trust

 

By:        /s/ David Z. Lichterman

Name:   David Z. Lichterman

Its:        Treasurer and Chief Accounting Officer

                      [SEAL]

 

Guarantor’s Address:

2901 Butterfield Road

Oak Brook, IL 60523

Attn: President

Fax: 630-368-2218

 

Copy to :

 

The Inland Real Estate Group, Inc.

2901 Butterfield Road

Oak Brook, IL 60523

Attn: General Counsel

Fax – 630-218-4900

 

Address of Lender:

 

Bank of America, N.A.

Commercial Real Estate Banking

100 North Tryon Street

NC1-007-11-15

Charlotte, NC 28255

(Attn: Real Estate Loan Administration)

 

 

Page-14